Exhibit 10.38

RELEASE AND SETTLEMENT AGREEMENT

THIS RELEASE AND SETTLEMENT AGREEMENT is made this 10th day of January, 2017, by
and between Bravo Multinational Incorporated (“The Company”), formerly known as
GOLDLAND HOLDINGS, CO., a Delaware Corporation (“Goldland”) and Jack Frydman a
Canadian resident (“Frydman”).

WHEREAS, The Company engaged Frydman to perform certain services as more fully
described in that certain Consulting Agreement dated October 1, 2015 (the
“Advisor Consulting Agreement”) to which reference is hereby made and expressly
incorporated herein for all purposes; and

WHEREAS, The Company and Frydman desire to terminate the Advisor Consulting
Agreement and to settle all matters pursuant to the Advisor Consulting
Agreement;

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
advanced consideration, the receipt and sufficiency of which are hereby
acknowledged by both parties, and the following mutual covenants and agreements,
the parties hereto do hereby agree as follows:

1.

General Release of Frydman.  As a result of the mutual covenants and
considerations contained herein, Bravo Multinational Incorporated, formerly
known as Goldland, individually and for its officers, directors, stockholders,
partners, associates, attorneys, assigns, predecessors, successors, joint
venturers, administrators, personal representatives, and trustees, and any other
person at interest therewith, hereby releases and forever discharges Frydman,
his partners, associates, attorneys, assigns, predecessors, successors, joint
venturers, administrators, personal representatives, and trustees, and any other
person at interest therewith, from and against any and all claims, demands,
debts, interest, expenses, dues, liens, liabilities, causes of action including
court costs or attorney’s fees, or any other form of compensation, it may now
own or hereafter acquire against Frydman, whether statutory, in contract, in
tort, either at law or in equity, including quantum meruit, as well as any other
kind or character of action known or unknown, accrued or unaccrued, on account
of, growing out of, relating to or concerning, whether directly or indirectly,
the Advisor Consulting Agreement, the transactions and occurrences described in
the Advisor Consulting Agreement, any other instrument, agreement or
transaction, whether written or oral, in connection with the Advisor Consulting
Agreement, or any other transaction or occurrence of any nature whatsoever
occurring before the execution of this Release and Settlement Agreement.

2.

Acknowledgments.  The Company acknowledges and agrees that the release and
discharge set forth above is a general release.  It is understood and agreed to
by the parties that this Release and Settlement Agreement is a compromise of a
doubtful and disputed claim, and this Release and Settlement Agreement is not to
be construed as an admission of liability on the part of Frydman.  The Company
further acknowledges that the general release set forth herein above is given
voluntarily, based solely upon the judgment of The Company formed after
consultation with its attorney, and is not based upon any representations or
statements of any kind or nature whatsoever made by or on behalf of Frydman as
to the liability, if any, of Frydman, or the value of the Advisor Consulting
Agreement or any other matter relating thereto.  Additionally, The Company
expressly states and acknowledges that no promise, agreement, or representation,
other than those expressed herein, have been made by Frydman to the Company or
its attorney in order to induce the execution of this Release and Settlement
Agreement.

3.

General Release of Bravo Multinational Incorporated (f.k.a-Goldland Holdings).
 As a result of the mutual covenants and considerations contained herein,
Frydman, individually and for his partners, associates, attorneys, assigns,
predecessors, successors, joint venturers, administrators, personal
representatives, and trustees, and any other person at interest therewith,
hereby releases and forever discharges The Company, its officers, directors,
stockholders, partners, associates, attorneys, assigns, predecessors,
successors, joint venturers, administrators, personal representatives, and
trustees, and any other person at interest therewith, from and against any and
all claims, demands, debts, interest, expenses, dues, liens, liabilities, causes
of action including court costs or attorney’s fees, or any other form of
compensation, it may now own or hereafter acquire against The Company, whether
statutory, in contract, in tort, either at law or in equity, including quantum
meruit, as well as any other kind or character of action, known or unknown,
accrued or unaccrued, on account of, growing out of, relating to or concerning,
whether directly or indirectly, the Advisor Consulting Agreement, the
transactions and occurrences described in the Advisor Consulting Agreement, any
other instrument, agreement or transaction, whether written or oral, in
connection with the Advisor Consulting Agreement, or any other transaction or
occurrence of any nature whatsoever occurring before the execution of this
Release and Settlement Agreement.





1

 




 

4.

Acknowledgments.  Frydman acknowledges and agrees that the release and discharge
set forth above is a general release.  It is understood and agreed to by the
parties that this Release and Settlement Agreement is a compromise of a doubtful
and disputed claim, and this Release and Settlement Agreement is not to be
construed as an admission of liability on the part of The Company.  Frydman
further acknowledges that the general release set forth herein above is given
voluntarily, based solely upon the judgment of Frydman formed after consultation
with its attorney, and is not based upon any representations or statements of
any kind or nature whatsoever made by or on behalf of The Company as to the
liability, if any, of The Company, or the value of the Advisor Consulting
Agreement or any other matter relating thereto.  Additionally, Frydman expressly
states and acknowledges that no promise, agreement, or representation, other
than those expressed herein, have been made by The Company to Frydman or its
attorney in order to induce the execution of this Release and Settlement
Agreement.

5.

Construction.  Words of any gender used in this Release and Settlement Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.  In addition, the pronouns used in this Release and
Settlement Agreement shall be understood and construed to apply whether the
party referred to is an individual, partnership, joint venture, corporation or
an individual or individuals doing business under a firm or trade name, and the
masculine, feminine and neuter pronouns shall each include the other and may be
used interchangeably with the same meaning.

6.

Headings.  The headings used in this Release and Settlement Agreement are for
convenience and reference only and in no way define, limit, simplify or describe
the scope or intent of this Release and Settlement Agreement, and in no way
effect or constitute a part of this Release and Settlement Agreement.

7.

Entire Agreement.  This instrument contains the entire understanding of the
parties with respect to the subject matter hereof and may not be changed orally,
but only by an instrument in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

IN WITNESS WHEREOF, the parties have executed this Release and Settlement
Agreement on the date first written above.

Bravo Multinational Incorporated




By/s/ Paul Parliament
   Paul Parliament, President




By: /s/ Jack Frydman
   Jack Frydman





2


